Citation Nr: 9907826	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  94-19 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for waiver of recovery of loan guaranty 
indebtedness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran had active duty from January 1960 to January 
1963, July 1965 to July 1968, and October 1970 to February 
1985.  

When this matter was last before the Board of Veterans' 
Appeals (the Board) in May 1997, inter alia, it was remanded 
to the Department of Veterans Affairs (VA), Denver, Colorado, 
Regional Office's Committee on Waivers and Compromises (RO), 
for the development of the issue of whether new and material 
evidence has been presented to reopen a claim for waiver of 
recovery of the loan guaranty indebtedness.  Following the 
completion of the requested development, the RO issued a 
supplemental statement of the case in August 1998.  The case 
was returned to the Board in December 1998 and is now ready 
for further appellate review.  

The Board notes that under the provisions of 38 C.F. R. 
§ 1.969 (1998), a decision involving waiver may be reversed 
or modified on the basis of new and material evidence, fraud, 
a change in law or interpretation of law specifically stated 
in a Department of Veterans Affairs issue, or clear and 
unmistakable error shown by the evidence in file at the time 
the prior decision was rendered by the same or any other 
regional office Committee.  In that regard, the Board notes 
that certain arguments averred by the appellant's 
representative could be construed as allegations of clear and 
unmistakable error on the part of the RO in their March 1990 
decision on waiver.  This information is directed to the RO 
for such action as is deemed appropriate.  

It is further noted that subsequent to the March 1990 
decision at issue, the provisions of 38 C.F.R. § 1.963, 
1.964, and 1.965 were revised in 1993, as they related to the 
standard for a finding of bad faith in the waiver process.  
Essentially, these regulations were revised in order to 
incorporate the exact statutory language that had been set 
forth in the 1989 legislative change of 38 U.S.C.A. § 5302 
(West 1991), and there was applied the phrase "indication 
of" to the regulatory provisions regarding a finding of bad 
faith.  For example, the regulation 38 C.F.R. § 1.963, was 
revised in pertinent part to read that "overpayments . . . 
shall be waived if there is no indication of . . . bad faith 
. . . and recovery of the indebtedness . . . would be against 
equity and good conscience."  The Board finds therefore, 
that this revision did not represent a change in the law, but 
only a correction of an inconsistency between the law and the 
corresponding regulations.  Farless v. Derwinski, 2 Vet. App. 
555 (1992).  In any event, the resulting revision lowered the 
standard for a finding of bad faith that had appeared in the 
regulations, and as such, has imposed no adverse impact on 
the appellant's case.  


FINDINGS OF FACT

1.  In March 1990, the RO denied the appellant's request for 
a waiver of recovery of his loan guaranty indebtedness, 
finding that there was an indication of bad faith on the part 
of the appellant in the creation of the debt, a finding that 
precluded further consideration of a waiver.  The appellant 
was provided notice of that decision and of his right to 
appeal.  

2.  The appellant failed to file a timely notice of 
disagreement with that decision and took no action until 
August 1991.  

3.  Additional evidence received since March 1990 is either 
cumulative and duplicative, or does not bear directly and 
substantially upon the matter of whether there was an 
indication of bad faith on the part of the appellant in the 
creation of the debt and by itself or in connection with 
evidence previously assembled is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  


CONCLUSION OF LAW

The March 1990 decision that denied the appellant's request 
for a waiver of his loan guaranty indebtedness is final; new 
and material evidence has not been submitted, and the claim 
is not reopened.  38 U.S.C.A. §§ 5107(a), 5108, 7105 (West 
1991); 38 C.F.R. §§ 1.969, 3.104, 3.156, 20.302, 20.1103 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law and regulations authorize a waiver of collection of a 
loan guaranty indebtedness or a VA loan deficiency 
indebtedness that results from a loss of the property that 
constituted the security for a home loan guaranteed, insured, 
or made in accordance with Chapter 37 of the U.S. Code, where 
the debtor-veteran has been found to be free from an 
indication of fraud, misrepresentation, or bad faith, and both 
of the following factors are found to exist:  (1) After 
default there was a loss of the property which constituted 
security for the loan, and (2) collection of the indebtedness 
would be against equity and good conscience.  38 U.S.C.A. 
§ 5302(b); 38 C.F.R. § 1.964(a).  

In other words, the law precludes a waiver of recovery of an 
overpayment or a waiver of collection of any indebtedness 
where an indication of any one of the following elements is 
found to exist: (1) Fraud, (2) misrepresentation, or (3) bad 
faith. 38 U.S.C.A. § 5302(c).  Upon this finding, any 
contentions or evidence relating to equity and good 
conscience necessitating a waiver, such as it relates to 
undue hardship, etc., becomes "moot."

In August 1985, the appellant defaulted on a VA guaranteed 
loan that had been utilized to purchase certain real property 
in Colorado.  In June 1986, a foreclosure sale of the subject 
property used as security for the loan was held resulting in 
a deficiency and a claim on the guaranty against VA by the 
note holder of the VA guaranteed loan.  The VA subsequently 
paid the guaranty claim to the note holder and in April 1988, 
a loan guaranty indebtedness of $17,304.48, plus accrued 
interest, was created against the appellant.  

In February 1989, the RO notified the appellant  that the 
full amount of his VA compensation check would be withheld 
until the $17,304.48, home loan guaranty debt, plus accrued 
interest, was collected in full.  The appellant responded the 
same month with a letter indicating that he had not 
previously been notified of the debt.  He requested an audit 
and explanation of the debt and indicated he wanted to obtain 
a waiver of the debt.  He also submitted a financial status 
report in May 1989.  By letter of June 1989, the RO provided 
an explanation regarding the creation of the debt.  In March 
1990, the Committee on Waivers and Compromises at the RO in 
Denver, Colorado, issued a decision denying a waiver of the 
debt, finding that there was an indication of bad faith on 
the part of the appellant by failing to make his mortgage 
payments.  The finding of bad faith precluded further 
consideration of the waiver.  The veteran was notified of 
this decision, his right to appeal the decision, and the 
procedures for appealing in the same month.  

The veteran took no action until August 1991, when he 
submitted a letter which included the statement, "I have a 
debt and wish to clear this up ASAP--please apply any amounts 
to clear up my debt."  In April 1992, he submitted a second 
request for a waiver of the debt, alleging that he was not at 
fault in the creation of the default and that repayment of 
the debt would cause undue hardship to his family.

The issue of whether the appellant had perfected an appeal of 
the March 1990 decision on waiver of indebtedness in a timely 
manner, was perfected for appeal.  In May 1997, the Board 
determined that the appellant did not file a notice of 
disagreement with the March 1990 decision and that it had 
become final.  38 U.S.C.A. 7105 (West 1991); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (1998).  In a related decision, the 
Board also determined that the appellant had actual notice of 
the default on the VA guaranteed loan and of the pendency of 
the foreclosure against the property, and that therefore a 
valid debt had been created against the appellant.  
38 U.S.C.A. §§ 3732, 7104 (West 1991); 38 C.F.R. §§ 1.911, 
36.4323 (1998).

The appellant is seeking a waiver of his loan guaranty 
indebtedness, which he contends should be granted because he 
was not at fault in the creation of the debt and that 
repayment of the debt would cause undue hardship to his 
family.  Inasmuch as a final decision as to that issue has 
been rendered, however, the matter currently before the Board 
for appellate review is whether new and material evidence has 
been submitted with which to reopen the prior denial of the 
request for a waiver.

Despite the finality of the prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. §§ 1.969, 3.156 (1998).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Stanton v. Brown, 5 Vet. App. 563, 566 
(1993).  The Court has reviewed and upheld the standards 
regarding the issue of finality.  Reyes v. Brown, 7 Vet. App. 
113 (1994).

The Board notes previous governing case law required, in 
order to reopen a finally denied claim, that there be a 
reasonable possibility that new evidence, when viewed in the 
context of all the evidence, both old and new, would change 
the prior outcome.  Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991).  However, a recent decision by the U.S. Court of 
Appeals for the Federal Circuit invalidated this standard on 
the grounds that it could impose a higher burden on a veteran 
than imposed by 38 C.F.R. § 3.156.  See Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

Subsequently, the Court has held that with regard to 
petitions to reopen previously and finally disallowed claims, 
VA must conduct a three-part analysis, first, whether 
evidence submitted is "new and material" under 38 C.F.R. 
§ 3.156(a), second, if it finds the evidence is "new and 
material" immediately upon reopening it must determine 
whether the claim is well grounded, based upon all of the 
evidence, presuming its credibility, and third, if the claim 
is well grounded to proceed to the merits, but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
had been fulfilled.  Elkins v. West, No. 97-1534 (U.S. Vet. 
App. Feb. 17, 1999) (en banc);  see also Winters v. West, No. 
97-2180 (U.S. Vet. App. Feb. 17, 1999) (en banc).

With respect to the issue of reopened claims, the Court held, 
even assuming that newly presented evidence was material, a 
reopened claim could be denied in the clear absence from the 
total record of a required element of a well-grounded claim.  
Winters, No. 97-2180 (citing Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).  

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  Determining what the 
"issue at hand" in a case is depends on the specified basis 
or bases for the last disallowance of the claim.  Evans, 9 
Vet. App. at 284.  Evidence presented since the last final 
disallowance need not be probative of all elements required 
to award the claim, but need be probative only as to each 
element that was a specified basis for the last disallowance.  
See Glynn v. Brown, 6 Vet. App. 523, 528-29 (1994) and Struck 
v. Brown, 9 Vet. App. 145, 151 (1996).

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

As noted above, the basis of the RO's last final denial of 
the appellant's request for a waiver of his loan guaranty 
indebtedness was that there was an indication of bad faith on 
the part of the appellant in the creation of the indebtedness 
by the failure of the appellant to make his mortgage 
payments.  That finding of bad faith precluded further 
consideration of the waiver.

Consequently, the Board must determine if any of the evidence 
received subsequent to that determination is both "new" and 
"material," to the question of whether there was an 
indication of bad faith on the part of the appellant in the 
creation of the indebtedness by virtue of his failure to meet 
his mortgage payments prior to the foreclosure of the VA 
guaranteed loan.  

The evidence submitted since the RO's March 1990 denial of 
the appellant's request for a waiver of his loan guaranty 
indebtedness and implicitly or explicitly claimed by the 
appellant to be new and material, consists of the appellant's 
VA and private outpatient and hospitalization treatment 
records from 1990 to 1993; the appellant's and his 
representatives written arguments regarding the issues of the 
timeliness of his request for a waiver, the validity of the 
loan guaranty indebtedness, and waiver; and an April 1992 
financial status report reflecting the appellant's financial 
status in 1992 and his beliefs that he was not at fault in 
the creation of the debt and that its collection would impose 
an undue hardship upon him.  

Although the VA and private outpatient and hospitalization 
treatment records from 1990 to 1993 are new, in that they 
were not previously of record, they provide no evidentiary 
incite into the question of whether there was an indication 
of bad faith on the part of the appellant in the creation of 
the indebtedness by his failure to make his mortgage 
payments.  For one thing, the time period in question during 
which the veteran failed to make the mortgage payments that 
lead to foreclosure began in August 1985 and continued until 
the June 1986 foreclosure.  Consequently, the 1990 to 1993 
medical evidence would have no bearing on the critical time 
period during which an indication of bad faith had been 
assessed by the RO against the appellant.  

By the same token, to the extent that the written arguments 
posed by the veteran and his representative since the March 
1990 decision could be considered evidence at all, since 
these arguments were pertinent to the issues of the 
timeliness of his request for a waiver, the validity of the 
loan guaranty indebtedness (issues that have heretofore been 
addressed by the Board in its May 1997 decision), and whether 
equity and good conscience would necessitate a waiver, they 
have no bearing on the current issue before the Board.  These 
statements are not probative of the issue of whether new and 
material evidence has been advanced, nor do they address the 
specified basis for the last disallowance of the appellant's 
request for a waiver (bad faith) and cannot serve as the 
predicate to reopen a claim under 38 U.S.C.A. § 5108.  

The Board recognizes that the appellant's representative has 
offered arguments relating to the appellant's actions and 
motivations for those actions, and has interpreted them as 
precluding his bad faith in the creation of the debt.  
Essentially, the representative has argued that the appellant 
was not aware of the default on the loan and therefore could 
not have willfully sought an unfair advantage and could not 
be "guilty of bad faith under the circumstances."  The 
Board notes, however, that these arguments are just that, and 
without evidence supporting them cannot serve as a basis for 
reopening the prior denial of waiver.  38 C.F.R. § 3.156.  

The April 1992 financial status report and the appellant's 
statements contained therein (that he was not at fault in the 
creation of the debt and that its collection would impose an 
undue hardship upon him), would potentially be probative of 
the issue of whether equity and good conscious would 
necessitate a waiver in accordance with the guidelines 
imposed by 38 C.F.R. § 1.965; However, since the basis for 
the last disallowance was a finding of an indication of bad 
faith, the RO did not reach the question of whether equity 
and good conscience would necessitate a waiver.  
Consequently, the RO did not consider the underlying 
questions of whether the appellant was at fault, or whether 
collection of the debt would impose an undue hardship in 
accordance with the principles outlined in 38 C.F.R. § 1.965.  
Again such statements and financial information cannot serve 
as the predicate to reopen a claim under 38 U.S.C.A. § 5108.

The Board therefore finds that additional evidence obtained 
in connection with the veteran's current claim is new 
evidence, but not material.  Because the more recently 
submitted evidence does not address whether there was an 
indication of bad faith on the part of the appellant prior to 
the foreclosure, it does not tend to prove a matter at issue, 
and it is hence, not probative.  Consequently, it is not 
evidence "which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim." 38 C.F.R. § 3.156(a).

Thus, in view of the foregoing, the recently submitted 
evidence is not new and material.  See Hodge, Elkins, 
Winters, supra.  The law is clear that "the Board does not 
have jurisdiction to consider a claim which it previously 
adjudicated unless new and material evidence is presented, 
and before the Board may reopen such a claim, it must so 
find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  In the absence of evidence that is both new and 
material, the appellant's request to reopen his request for a 
waiver of his loan guaranty indebtedness must be denied.  
38 U.S.C.A. §§ 5107(a), 5108, 7104, 7105; 38 C.F.R. §§ 1.969, 
3.156, 20.1100.

Finally, the Board notes the argument set forth by the 
appellant's representative in the January 1999 Informal 
Hearing Presentation to the effect that the appellant had not 
followed the directions set forth in the Board's May 1997 
remand because he had not been advised by the RO of the laws 
and regulations governing the reopening of finally-denied 
claims, but had instead been referred to the incorrect 
section of 38 U.S.C.A. § 5103(a).  In that regard, the Board 
notes that in the July 1997 development letter from the RO 
that followed the remand, the appellant was advised that he 
had "the right under 38 U.S.C. subsection 5103(a) to reopen 
[his] claim for waiver if [he] can provide new and material 
evidence.  This information should consist of substantiated 
proof that our waiver decision of March 13, 1990 was 
incorrect."  The RO then outlined the basis for the March 
1990 decision and suggested that the appellant contact his 
representative for assistance.  

Thereafter, in the supplemental statement of the case issued 
in August 1998, the appellant was advised of "the right to 
reopen [his] claim under 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.156."  The appellant was asked to contact his 
representative for details of how those laws and regulations 
apply to his case, and advised that he had not provided new 
and material evidence to overcome bad faith as had been 
requested in the July 1997 letter.  

The Board notes that in its May 1997 remand, the RO had been 
requested to issue a supplemental statement of the case if 
the appeal remained denied, addressing the laws and 
regulations governing the basis for the denial.  To that end, 
in the July 1997 letter and August 1998 supplemental 
statement of the case, the RO persistently requested that the 
appellant submit new and material evidence to reopen the 
previously denied waiver and persistently requested that the 
appellant contact his representative for assistance.  Given 
the fact that the proper regulation regarding new and 
material evidence, 38 C.F.R. § 3.156, was also provided to 
the appellant, the Board finds that there was substantial 
compliance with the Board's remand directives as they related 
to providing the appellant wit the applicable laws and 
regulations affecting the adverse determination being 
appealed, notwithstanding the inadvertent reference to an 
incorrect legal citation.  In essence, the appellant had been 
provided by the RO with all of the due process information 
necessary to further advance his request to reopen his 
previously denied claim for waiver.  


ORDER

New and material evidence not having been received to reopen 
the request for a waiver of a loan guaranty indebtedness, the 
claim remains denied.





		
	Michael A. Pappas
	Acting Member, Board of Veterans' Appeals



 
- 11 -


- 1 -


